 



Exhibit 10.2b

 



ADDENDUM TWO TO
LEASE AGREEMENT FOR
A GAMMA KNIFE UNIT

 

This Addendum Two executed as of October 16, 1997, amends that certain Lease
Agreement for a Gamma Knife Unit (“Agreement”) executed as of October 31, 1996
between Methodist Healthcare System of San Antonio, LTD. d.b.a. Southwest Texas
Methodist Hospital (“Hospital”) and GK Financing, LLC (“GKF”).

 

Whereas Paragraph 8(b) of the Agreement stipulates that Hospital shall cause all
neurosurgeons, radiation therapists and physicists that may use the Equipment as
contemplated in this Agreement to obtain and maintain at no expense to GKF,
throughout the Gamma Knife Service Term, a policy or policies of insurance
insuring their respective risks of professional medical liability incurred in
connection with providing professional services utilizing the Equipment as
contemplated in this Agreement, in amounts for such person which shall be not
less than $500,000 per incident and $1,000,000 in the annual aggregate.

 

Now, therefore, GKF and Hospital agree that the amounts stated in Paragraph 8(b)
shall be amended to stipulate $200,000 per incident and $600,000 in the annual
aggregate.

 

Except as otherwise set forth in this Addendum Two, all of the provisions of the
Agreement remain in full force and effect.

 



GK Financing, LLC

A California Limited Liability Company

Methodist Healthcare System of

San Antonio, LTD., d.b.a. Southwest

Texas Methodist Hospital

A Texas Limited Partnership

By:

/s/ Craig K. Tagawa

Craig K. Tagawa

Chief Executive Officer

By:

/s/ James C. Scoggin

James C. Scoggin, Jr.

Chief Executive Officer

Dated: 10/9/97 Dated: 10/16/97

 



 

